SIDNEY L. SEGALL, Judge.
Judgment is rendered for the defendants. The evidence is legally insufficient to establish liability by the defendants under the group insurance policy sued upon by plaintiff.
Plaintiff has failed to establish by a preponderance of competent evidence that she is entitled to the benefits provided in section (h) of the contract of insurance under which she seeks recovery.
The pertinent provision, section (h), follows — “Hospital service” . . . “for and during such time only as the subscriber is necessarily an in-patient in the hospital, under the treatment and care of a physician for any conditions covered hereunder.” (Italics added.)
The court has made a careful examination of the evidence adduced and given due consideration to the issue presented.
The weight of the medical expert testimony, and the evidence as a whole, compels a finding that hospitalization for the treatment of the plaintiff’s condition — obesity — was not necessary, and she was therefore not “necessarily an in-patient in the hospital,” as expressly defined in the policy or contract of insurance.